THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                             G. Michael Halfenger
DATED: March 31, 2020                                        Chief United States Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Michael A. Gral,                                Case No. 16-21329-GMH
                                                         Chapter 7
              Debtor.



         Donald A. Gral et al.,

               Plaintiffs,

         v.                                              Adv. Proc. No. 17-2277-GMH

         Michael A. Gral and
         the Bankruptcy Estate of Michael A. Gral,

              Defendants.



                                  DECISION AND ORDER



         The plaintiffs in this adversary proceeding are twenty individuals and entities




              Case 17-02277-gmh      Doc 83    Filed 03/31/20     Page 1 of 20
related to or associated with Michael Gral, the debtor in the underlying chapter 7

bankruptcy case. Gral’s creditors sued the plaintiffs in state court seeking to recover

from them debts owed by Gral. Some of the claims asserted in state court are of a type

that Gral’s bankruptcy estate could assert against the plaintiffs to recover on behalf of

Gral’s creditors collectively; they commenced this adversary proceeding to request

declarations that those claims lack merit. The bankruptcy estate, first through a

committee of creditors holding unsecured claims (when the case was under chapter 11),

and then through the chapter 7 trustee (after conversion), has attempted to plead

counterclaims against the plaintiffs several times.

       This decision addresses the plaintiffs’ contentions that (1) the estate’s operative

pleading fails to state any counterclaims on which relief can be granted and (2) the court

should dismiss the counterclaims with prejudice and without leave to amend. The

decision also dismisses the plaintiffs’ claims and affords them notice of, and an

opportunity to be heard on, the court’s tentative conclusion that developments in this

proceeding and the bankruptcy case warrant abstention from any further adjudication

of their requests for declaratory relief.

                                               I

                                               A

       Before Michael Gral filed a chapter 11 bankruptcy petition in February 2016,

judgment creditors Bielinski Bros. Builders, Inc. (“Bielinksi”) and SB1 Cedarburg LLC

(“SB1”) had made repeated efforts to collect judgments owed to them by Michael Gral.

Two of those efforts provide necessary background to the present dispute.

       The first effort was Bielinski’s 2009 collection action against Michael Gral and his

father and guarantor, Donald A. Gral (the “Collection Action”). The state court

overseeing the Collection Action appointed a supplementary receiver (“Receiver”) and

a special master (“Special Master”) and later entered a charging order against twelve

entities in which Michael Gral held an interest. Case No. 16-21329, ECF No. 18-5, at 1–2,



             Case 17-02277-gmh        Doc 83       Filed 03/31/20   Page 2 of 20
& ECF No. 18-7, at 1–2. The charging order directed those entities to pay Bielinski and

inform the Receiver of all distributions, payments, and transfers “to, on behalf of, or for

the benefit of Defendant Michael A. Gral” until the judgment was fully paid. See Case

No. 16-21329, ECF No. 18-5, at 2–5. The charging order also directed the Special Master

and the Receiver to supervise the entities’ compliance with the payment and reporting

requirements. Id. at 6. The state court later amended the charging order at Bielinski’s

request to add, among other things, eight additional entities in which Michael Gral held

an interest. Case No. 16-21329, ECF No. 18-6, at 2.

       The Receiver in the Collection Action noted that Michael and Donald A. Gral

had assets that included “membership and ownership interests in more than a dozen

LLCs or other entities, most unilaterally controlled by the Gral family”, and that “[t]he

multiple entities, lenders, inter-company loans, and other transactions in this case

constitute one of the most complex networks of ownership entities [he] ha[d] seen in

[his] 13 years of practice as a receiver.” Case No. 16-21329, ECF No. 18-7, at 3. Based on

this, the Receiver “concluded that a full forensic accounting” of entities in which

Michael and Donald A. Gral held a membership interest was “necessary to sort through

who is entitled to what and whether transfers were made in fraud of creditors.” Id.

       In 2013 Bielinski commenced the second collection effort that is relevant here: a

state-court lawsuit against Michael Gral, his wife, family members, and legal entities

owned by those individuals and others alleging claims for fraudulent transfers,

conspiracy, and reverse veil-piercing against the entity defendants (the “Reverse Alter

Ego Action”). Case No. 16-21329, ECF No. 18-3. SB1 later intervened as a plaintiff in the

Reverse Alter Ego Action, and the court appointed the same Special Master as in the

Collection Action. Case No. 16-21329, ECF No. 18-8.

       Accepting the creditors’ contentions that Michael Gral had “creat[ed] a labyrinth

of legally intertwined and inter-independent [sic] entities that amount[ed] to nothing

more than a shell game intended to block any meaningful attempts from the plaintiffs to



            Case 17-02277-gmh       Doc 83    Filed 03/31/20     Page 3 of 20
collect that which [wa]s owed to them”, Case No. 16-21329, ECF No. 18-12, at 65, the

state court entered an order enjoining the vast majority of the defendants from “making

any sales, purchases, transfers, distributions, advances, or loans of any kind to any

entity or party . . . [and] from refinancing any existing loans or obligations or incurring

any new obligations of any kind”, except that the defendants, several of which were

entities that owned or managed commercial and residential real estate, could still

“collect rents and . . . make expenditures necessary to operate their businesses”. Id. at 1–

2 & 4–5.

       Immediately before Michael Gral filed his bankruptcy case, the Special Master

concluded that the defendants in both the Collection Action and the Reverse Alter Ego

Action were in contempt because they had made payments that the Receiver and the

Special Master believed violated the state-court orders. Case No. 16-21329, ECF No. 18-

14.

                                              B

       Shortly after Michael Gral filed his chapter 11 case, Bielinski filed a motion to

dismiss or, in the alternative, abstain or appoint a trustee. Case No. 16-21329, ECF No.

17. SB1 also asked the court to appoint a trustee. Case No. 16-21329, ECF No. 30. After

Bielinski withdrew its motion and the court denied SB1’s motion, Case No. 16-21329,

ECF No. 146, at 3–4, Bielinski and SB1 filed proofs of claim and were later appointed,

under 11 U.S.C. §1102, to the three-creditor Official Committee of Unsecured Creditors

(the “Committee”). Case No. 16-21329, ECF No. 262.

       Soon after appointment of the Committee Michael Gral proposed to compromise

any claim the bankruptcy estate might have against his co-defendants in the Reverse

Alter Ego Action for $140 thousand, $30 thousand of which was to be contributed by

Capital Ventures, LLC, an entity owned by Michael Gral that had also commenced a

chapter 11 case. Case No. 16-21329, ECF No. 314, at 4. In exchange for this settlement

payment the bankruptcy estate would release each of Michael Gral’s state-court co-



            Case 17-02277-gmh        Doc 83       Filed 03/31/20   Page 4 of 20
defendants from “all claims held by the estate and exercisable for the benefit of all

creditors . . . based on fraudulent transfers, other avoidable transfers, or theories of alter

ego, veil-piercing, reverse veil-piercing or conspiracy to defraud creditors generally.”

Case No. 16-21329, ECF No. 314, at 4. The Committee, the United States trustee,

Bielinski, SB1, and other creditors objected to the proposed compromise. Case No. 16-

21329, ECF Nos. 374, 377, 388, 389, 390 & 402.

       Before the court could hold a hearing on the debtor’s motion to compromise, the

debtor filed a motion requesting that the court appoint an examiner for the limited

purpose of evaluating the debtor’s settlement proposal, as outlined in the debtor’s

motion to compromise. Case No. 16-21329, ECF No. 379. After a hearing on the motion,

on request of the United States trustee, the court appointed Michael Dubis, a long-time

member of the chapter 7 trustee panel, as examiner. Case No. 16-21329, ECF Nos. 485,

586 & 605. The court directed Dubis to examine and analyze various pre-petition state-

court actions initiated against Michael Gral and report to the court “regarding which

claims, if any, he would pursue if he were in the position of a Chapter 7 trustee, as well

as the reasonableness of the proposed compromise of those claims from the perspective

of a hypothetical Chapter 7 trustee.” Case No. 16-21329, ECF No. 605, at 6–8.

       The court specifically directed Dubis to “consider and report on alter ego claims,

abuse of corporate or limited liability company or limited partnership form, veil

piercing, conspiracy, fraudulent transfer, and other claims that may be brought against

the Debtor, Capital Ventures LLC, Gral Holdings Key Biscayne LLC, and non-debtor

individuals and entities identified in the Creditors’ state-court pleadings.” Id. at 8. In

conducting this examination, Dubis was authorized “to take informal or formal

discovery of the Debtor or any other person or entity”, and the court ordered the

debtors and all interested parties to cooperate fully with Dubis. Id. at 8–9.

       Several months later, in March 2017, Dubis reported his conclusions. Case No.

16-21329, ECF Nos. 696, 704 & 750. There was “absolutely no doubt in [his] mind that



             Case 17-02277-gmh       Doc 83     Filed 03/31/20     Page 5 of 20
Michael Gral [wa]s the alter ego of each of the entities involved, that own the real estate

at least.” Case No. 16-21329, ECF No. 750, at 8. He was “not very impressed with the

fraudulent conveyance actions”: although he “found evidence of fraudulent

conveyances”, they were “not necessarily fraudulent conveyance by the debtor, but

fraudulent conveyances to the debtor”. Id. at 9 (emphasis added). He believed that the

debtor had been able to draw funds out of entities that were ultimately owned at least

in part by the debtor and his family, including prepaid management fees for which

there was “just no justification”. Id. at 9 & 34.

       Dubis concluded that numerous entities should be “substantively consolidated”

with the debtor’s chapter 11 estate so that the bankruptcy estate could sell the real

property owned by those non-debtors to pay the debtor’s creditors. Id. at 22–37. In this

way, he believed, net sale proceeds that would be achieved by selling property owned

by several of the LLCs could be offset by net operating losses held by Integral Services,

LLC, a legally distinct entity owned by the debtor and his brother, to avoid paying

capital gains tax that would make those real estate sales far less beneficial. See id. at 37–

38. Alternatively, Dubis concluded, the relevant non-debtor entities might be found to

be alter egos of the debtor in a reverse-veil-piercing action brought by the Committee.

Id. at 34. Dubis opined that the debtor’s proposed compromise of all such claims for

$140 thousand was unreasonable. See id. at 56.

       Following the examiner’s report, the court authorized the Committee to

undertake its own examination of the debtor to investigate whether the debtor had

transferred assets, how the debtor had dealt with related persons and entities, and

whether there were facts to support alter-ego and fraudulent-conveyance claims. Case

No. 16-21329, ECF Nos. 625 & 704. A few months later, in June 2017, the court

authorized the Committee to file a competing chapter 11 plan of reorganization. Case

No. 16-21329, ECF No. 809, at 4. The Committee proposed a liquidating plan that

provided for substantive consolidation of the estates of the debtor (and two other jointly



             Case 17-02277-gmh        Doc 83        Filed 03/31/20   Page 6 of 20
administered bankruptcy estates) with 22 other entities that were not bankruptcy

debtors. Case No. 16-21329, ECF No. 866, at 19–20. The debtor, the Committee, and

Bielinski turned to mediation before then–Chief Judge Kelley in an attempt to reach

agreement on a confirmable plan. Case No. 16-21329, ECF Nos. 809 & 823.

                                              C

       In September 2017—after mediation in the main case failed, see Case No. 16-

21329, ECF No. 852, at 2, & ECF No. 948, at 3— two individuals and eighteen limited

liability companies named as plaintiffs in the Reverse Alter Ego Action brought this

adversary proceeding against Michael Gral’s bankruptcy estate, seeking declaratory

relief. As the complaint explains, the plaintiffs perceived a “need” for “prompt

resolution” of any potential claims against them by the estate:

       The plaintiffs’ potential liability to the Estate has pervaded the Debtor’s
       chapter 11 proceedings. The underlying allegations of fraudulent transfers,
       alter ego, veil-piecing and conspiracy have been repeated by Bielinski in
       numerous pleadings; formed the subject of a Rule 9019 compromise motion
       by the Debtor; were investigated by an examiner; are treated in competing
       plans; and prevented a successful mediation of global issues in the case.

          . . . In order for the plaintiffs to conduct their respective businesses and
       plan their own financial affairs, they need certainty with respect to the
       Estate’s potential claims against them.

ECF No. 1, at 9.

       The plaintiffs requested declarations that (1) none of them received transfers of

property from Michael Gral avoidable under §544 or §548 of the Bankruptcy Code or

recoverable under §550 of the Code; (2) the assets of the LLC plaintiffs cannot be made

property of Michael Gral’s bankruptcy estate “through or by virtue of such legal

doctrines as alter ego, veil-piercing, reverse veil-piercing or substantive consolidation”;

(3) the individual plaintiffs did not conspire with Michael Gral to defraud or injure his

creditors; and (4) the plaintiffs who filed proofs of claim have allowed claims under

Code §502 that are not subject to subordination under Code §510(c). Id. at 2, 14–20.



            Case 17-02277-gmh        Doc 83       Filed 03/31/20   Page 7 of 20
       On October 5, 2017, the Committee moved to intervene. ECF No. 7. When the

court held an initial pretrial conference less than two weeks later, the Committee’s

counsel informed the court that they would be moving to withdraw as counsel. ECF No.

10, at 3. The court granted the Committee’s motion to intervene and for derivative

standing to represent the estate in this adversary proceeding. Id.

       The Committee filed counterclaims in connection with its motion to intervene.

See ECF No. 8, at 26–49. At a hearing on November 27, 2017, the court ordered the

Committee to file an amended answer and counterclaim no later than January 5, 2018.

ECF No. 14, at 3. The Committee missed that deadline, ECF No. 16, at 4, but the court

extended it at the parties’ request several times. E.g., ECF No. 18, at 2 (extending

deadline to March 9, 2018); ECF No. 21, at 1 (further extending deadline to May 8, 2018).

       The court then stayed the proceeding altogether based on “ongoing discussions

[between the Committee and the debtor] exploring the possibility of a consensual plan”.

See ECF No. 23, at 5 (describing these discussions as “in their early stages” but,

“[n]evertheless, . . . constructive”); ECF No. 24. The court continued the stay several

times to accommodate the debtor’s efforts to confirm a plan of reorganization, while

considering approval of the debtor’s disclosure statement and allowing the debtor to

engage in plan negotiations with the Committee anew, ECF No. 29, at 5; ECF No. 32, at

2; ECF No. 35, at 3.

       These negotiations also failed. Park Bank filed foreclosure actions against several

of the plaintiff entities that owned real estate pledged to secure the bank’s loans,

including several of the plaintiff entities singled out by the examiner for “substantive

consolidation” and several of the entities that the debtor relied on to generate proceeds

to fund his chapter 11 plan. Case No. 16-21329, ECF No. 1635, at 5–6. The Committee

ultimately decided to file a motion to dismiss or convert the bankruptcy case, which

resulted in a further postponement of its filing amended counterclaims. ECF No. 38, at 1

& 3.



            Case 17-02277-gmh        Doc 83    Filed 03/31/20     Page 8 of 20
                                               D

       After the Committee filed a motion to convert the case or, in the alternative, to

dismiss it, the debtor agreed to convert the case to one under chapter 7. Case No. 16-

21329, ECF No. 1644, at 2. The court converted the case to chapter 7 at a hearing on

March 20, 2019. Id. The court again continued the stay of this adversary proceeding to

allow for the appointment of a chapter 7 trustee and to afford the trustee time to take

over for the Committee in prosecuting the proceeding. ECF No. 40, at 3.

       In July 2019 the court authorized the chapter 7 trustee to employ counsel to

represent him in this adversary proceeding and afforded him and his counsel additional

time to investigate the circumstances underlying it. Case No. 16-21329, ECF No. 1701;

see also ECF No. 45, at 3. The court directed that by an August 19 hearing, the trustee

“must be prepared to provide the court with a meaningful explanation of the estate’s

contemplated theories of recovery”, among other things. ECF No. 45, at 3.

       At the August 19 hearing counsel for the United States trustee announced that he

might move to dismiss the chapter 7 case. See Case No. 16-21329, ECF No. 1706, at 2.

The court set an August 30 deadline for any dismissal motions and adjourned the status

hearing in this adversary proceeding to September 30. ECF No. 49, at 2.

       On September 3 the court held a preliminary hearing on the United States

trustee’s motion to dismiss. At that hearing counsel for the chapter 7 trustee orally

joined the United States trustee’s motion to dismiss but also suggested that the estate

may have claims in this adversary proceeding that could result in distributable funds.

       The existence of valuable claims of the estate was at least potentially relevant to

the pending motion to dismiss the debtor’s case, so, on September 6, the court ordered

the chapter 7 trustee, by September 27, to “either (1) file a well-pleaded answer and

counterclaims . . . or (2) give notice to all creditors in the debtor’s chapter 7 case that he

proposes to abandon all claims that the estate could assert in this adversary proceeding

and file such notice with the court.” ECF No. 51, at 2–3. The order further states:



             Case 17-02277-gmh        Doc 83       Filed 03/31/20   Page 9 of 20
           If the trustee elects to file an amended pleading, he must plead non-
       conclusory facts demonstrating that each alleged counterclaim is plausible
       and must plead with particularity the facts on which any claim of fraud is
       premised. All counterclaims based on alter ego, veil piercing, or a similar
       theory must be pleaded against distinct entities (rather than against a group
       or groups of entities) and must allege non-conclusory facts plausibly
       supporting the claim against each specific entity. In addition, if the trustee’s
       pleading does not identify the legal bases for the claims he pleads, he must
       file a memorandum with his pleading that describes at least one legal
       theory for each claim, citing supporting legal authority.

Id. at 3. The chapter 7 trustee did not timely comply with the order, so the court ordered

him to do so, and to file any third-party claims, by October 15. ECF No. 55, at 4.

       The chapter 7 trustee filed an answer and counterclaims on October 15. ECF

No. 58. The pleading incorporates by reference both (1) an entire pleading’s worth of

factual allegations from the Reverse Veil Piercing Action, id. at 11 (“[Trustee] McDonald

. . . adopts and incorporates the factual allegations in the Second Amended Complaint

by . . . Bielinski . . . in Milwaukee County Case No. 13-CV-6699 . . . .”), and (2) a 137-

page accounting report prepared for that litigation, attached to the pleading as exhibit 1.

Id. at 12. Observing that “[p]leadings must stand on their own”, the court ordered the

trustee to “file a new amended counterclaim that states without incorporation by

reference all allegations on which he bases his counterclaims.” ECF No. 59 (citing

Kawczynski v. F.E. Moran Inc., 15 C 3099, 2015 WL 6445331, at *1 (N.D. Ill. Oct. 21, 2015)).

The trustee filed another amended answer and counterclaim on October 16. See ECF

No. 60.

                                              II

       The plaintiffs moved to dismiss the trustee’s counterclaims. The trustee objected.

The court heard argument and took the matter under advisement. For the following

reasons, the plaintiffs’ motion to dismiss the counterclaims is granted.




            Case 17-02277-gmh        Doc 83    Filed 03/31/20      Page 10 of 20
                                                  A

          “A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

challenges the viability of a complaint by arguing that it fails to state a claim upon

which relief may be granted.” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th

Cir. 2014). “To survive a motion to dismiss under Rule 12(b)(6), the complaint must

provide enough factual information to ‘state a claim to relief that is plausible on its face’

and ‘raise a right to relief above the speculative level.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007)). “While all well-pled facts are taken as true and

viewed in a light most favorable to the plaintiff, ‘[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.’” Id.

(alteration in original) (citation omitted) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)) (citing Hatmaker v. Mem’l Med. Ctr., 619 F.3d 741, 742–43 (7th Cir. 2010)).

          With respect to “claim[s] . . . of fraud . . . , the sufficiency of [a] complaint is

analyzed under the heightened pleading standard set forth in Federal Rule of Civil

Procedure 9(b)”, which “requires a pleading to ‘state with particularity the

circumstances constituting fraud.’” Id. at 736–37 (quoting Fed. R. Civ. P. 9(b)). “While

the precise level of particularity required under Rule 9(b) depends upon the facts of the

case, the pleading ‘ordinarily requires describing the who, what, when, where, and how

of the fraud.’” Id. at 737 (quoting AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir.

2011)).

                                                   1

          The trustee’s first counterclaim is for fraudulent transfers prohibited by

Wisconsin Statutes sections 242.04 and 242.05. The plaintiffs argue that the trustee failed

to plausibly allege any transfers by the debtor, much less any specific instances of fraud.

The trustee responds that, in addition to prohibiting fraudulent “transfer[s] made . . . by

a debtor”, sections 242.04 and 242.05 prohibit fraudulent “obligations incurred by a

debtor” and that he has adequately alleged numerous instances in which the debtor



               Case 17-02277-gmh         Doc 83     Filed 03/31/20      Page 11 of 20
incurred fraudulent obligations to the plaintiffs. ECF No. 73, at 4–5. The trustee

specifically cites paragraphs 73–82 of the counterclaims, which consist of startlingly

vague allegations, such as, “From 2006 through 2013, Donald J. Gral made hundreds of

thousands of dollars of loans and contributions to Debtor . . . .” ECF No. 60, at 21, ¶75.

       The trustee’s first counterclaim does not satisfy the ordinary pleading standard,

much less the heightened pleading standard for fraud claims. The trustee argues that

the debtor incurred the alleged obligations “[w]ithout receiving a reasonably equivalent

value in exchange for [them]” and knowing that he would be unable to pay them, so

they qualify as fraudulent under sections 242.04 and 252.05. ECF No. 73, at 4–5. But he

does not allege any specific facts about any particular obligation that the debtor

incurred, to whom he incurred it, what he received in exchange for it, or why he was

unable to satisfy it. At best, the trustee “pleads facts that are ‘merely consistent with’ . . .

liability,” which is insufficient to overcome a motion to dismiss under Rule 12(b)(6).

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

       The trustee contends that, by resisting discovery, the plaintiffs have prevented

him from obtaining the facts that he needs to prove that the debtor incurred fraudulent

obligations to the plaintiffs. Which is to say, the trustee believes that he should be able

to proceed to discovery on his threadbare allegations. The Supreme Court has clearly

indicated otherwise. E.g., id. at 686 (“Because respondent’s complaint is deficient under

Rule 8, he is not entitled to discovery . . . .”). The plaintiffs have it right: “[I]nsufficiently

pleaded claims are not . . . a reason to grant discovery, but a justification for denying it

. . . .” ECF No. 78, at 4.

                                                2

       The trustee’s second counterclaim is for conspiracy under Wisconsin Statutes

chapter 134 and common law, though the trustee concedes that the reference to chapter

134 was in error. ECF No. 73, at 6. Accordingly, that portion of the claim will not be

addressed further in this order.



             Case 17-02277-gmh        Doc 83     Filed 03/31/20      Page 12 of 20
       The plaintiffs argue that the trustee’s counterclaim for common-law conspiracy is

nothing more than what the Supreme Court has called “a formulaic recitation of the

elements of a cause of action”, which is insufficient to survive a Rule 12(b)(6) motion.

See Twombly, 550 U.S. at 555. In response, the trustee points out where in the

counterclaims he alleged the elements of a common-law conspiracy claim. ECF No. 73,

at 6–7. The trustee’s response makes the plaintiffs’ point: the trustee did nothing more

than plug the names of the parties into a generic description of a common-law

conspiracy claim.

       This counterclaim falls so far short of plausibly alleging a cognizable conspiracy

claim that the court need not discuss in detail the implausibility of the parties’ supposed

plot to keep money away from the debtor’s creditors by giving it to the debtor, the first

person from whom his creditors sought to collect.

                                              3

       The trustee’s third counterclaim alleges that various entities are alter egos of the

debtor because he dominates them completely, though “with the permission and

acquiescence of [his father] and [brother]”. ECF No. 60, at 23. The debtor, this

counterclaim alleges, used his domination of these entities to cause them “to transfer

funds to him directly or [indirectly through a family trust] for the purpose of avoiding

[his] bona fide legal obligations to the Estate and [his] creditors.” Id.

       This counterclaim is replete with puzzling suppositions: For one, it is not at all

clear how the debtor’s causing assets to be transferred to himself would keep those

assets away from his creditors, who can collect from him. For another, an individual is

generally not said to “control[] and dominate[]” an entity—such that the entity has “no

separate mind, will or existence of its own”, Consumer’s Co-op. of Walworth Cty. v. Olsen,

419 N.W.2d 211, 218 (Wis. 1988)—if he can only act for that entity with the “permission

and acquiescence” of multiple others. ECF No. 60, at 23.




            Case 17-02277-gmh        Doc 83    Filed 03/31/20      Page 13 of 20
       Even putting these issues aside, veil-piercing is not a free-floating remedy to be

invoked whenever an entity is controlled by an individual. The doctrine applies to

overcome the strong presumption that corporations and like entities are legally distinct

from their owners where (1) an individual uses his complete domination of an entity “to

commit [a] fraud or wrong, . . . perpetrate the violation of a statutory or other positive

legal duty, or [commit a] dishonest and unjust act in contravention of [another’s] legal

rights” and (2) that misconduct proximately causes an injury or loss. Consumer’s Co-op.,

419 N.W.2d at 218.

       The trustee alleges injury to the estate and creditors in the most generic terms

possible. He alleges no specific instances of domination of any entity by the debtor, no

particular fraud or wrong or violation of a statutory or positive legal duty or dishonest

and unjust act in contravention of the rights of the estate or any creditor, and no precise

injury or loss proximately caused by any such misconduct. As with the other

counterclaims, the trustee has merely alleged the elements of a cause of action, which is

insufficient.

                                              4

       In his fourth and final counterclaim, the trustee alleges that “Donald J. Gral

[Michael Gral’s brother] acted as an attorney for Debtor, Donald A. Gral, himself, and

the named Gral-entities” and that in doing so he failed to stop his clients “from causing

harm to the Gral-entities, which in turn . . . caused harm to the Estate and Debtor’s

creditors.” ECF No. 60, at 24, ¶¶96–98. On these allegations the trustee seeks relief for

legal malpractice. The plaintiffs argue that the trustee lacks standing to seek relief for

Donald J. Gral’s alleged negligence in providing legal services to third parties, the Gral

entities, and that, in effect, he asserts that the debtor, not Donald J. Gral, caused the

alleged harm.

       Even under a liberal construction, one struggles to cogently describe any legal

malpractice claim that the trustee could assert here. At best, the trustee alleges



            Case 17-02277-gmh        Doc 83    Filed 03/31/20      Page 14 of 20
(implicitly) that Donald J. Gral, as the debtor’s counsel, negligently failed to prevent the

debtor from harming companies that the debtor owned, to the eventual detriment of his

creditors. Even if true, at most, these allegations imply that Donald J. Gral may be liable

to the Gral entities for harm resulting from his own malfeasance. After all, an attorney

may be liable to third parties for his own misconduct, even if committed while acting as

counsel for another. See, e.g., Goerke v. Vojvodich, 226 N.W.2d 211, 213 (Wis. 1975). But

the trustee cannot assert malpractice claims of the Gral entities, and the debtor could

not pin his own misconduct on his attorney.

       Moreover, even if the court could conjure some comprehensible theory of

malpractice on which the trustee could recover, the pleading is so lacking in specifics as

to require its dismissal. When (other than “at all material times”) did Donald J. Gral

represent the debtor? What was the scope of that representation? On what occasions

and in what ways did that representation fall below a reasonable standard of

professional practice? What harm resulted and to whom? Perhaps the trustee cannot

answer any of these questions. At the very least, his counterclaims don’t. In failing to

allege even perfunctory details about the representation and supposed malpractice, the

trustee has left the plaintiffs, specifically Donald J. Gral, with insufficient notice of the

basis of any possible claims against him that the trustee may have. This failure is fatal to

the trustee’s malpractice counterclaim.

                                               5

       One last note on the sufficiency of the counterclaims: The trustee attached to his

pleading and incorporates by reference a report by a forensic accounting firm prepared

for Bielinski in its state-court suit against the plaintiffs and Michael Gral. A party may

plead by reference to documents attached to a pleading. See Fed. R. Civ. P. 10(c). And,

“on a motion to dismiss, . . . a court may consider, in addition to the allegations set forth

in the [pleading] itself, documents that are attached to the [pleading],” as well as

“documents that are central to the [pleading] and are referred to in it”. Williamson v.



            Case 17-02277-gmh        Doc 83     Filed 03/31/20     Page 15 of 20
Curran, 714 F.3d 432, 436 (7th Cir. 2013). Ordinarily, a party will attach “a document

that defines a party’s rights, obligations, entitlements, or liabilities—a contract, for

example”, though that is not always the case, nor is that necessary. Id.

       When a party attaches documents to a pleading, the court “should determine

whether considering the particular documents in substance is appropriate”, and if so, to

what extent. Otis v. Demarasse, 886 F.3d 639, 647 (7th Cir. 2018). That inquiry turns on

consideration of factors such as “why a [party] attached the documents, who authored

the documents, . . . the reliability of the documents”, and the nature of the documents

and their contents. Id. (quoting N. Indiana Gun & Outdoor Shows, Inc. v. City of South

Bend, 163 F.3d 449, 455 (7th Cir. 1998)). Thus, for example, while “[a] blanket adoption

rule makes sense in the context of an attached contract or loan agreement because the

contract represents an agreement between two or more parties to which the law binds

them”, such a rule may not be reasonable with respect to other types of documents.

N. Indiana Gun & Outdoor Shows, Inc., 163 F.3d at 455 (citing Fed. R. Civ. P. 10(c)).

       Here, the trustee’s counterclaims allege that, as a result of the attached report,

“numerous fraudulent transfers by and among Debtor” and the plaintiffs and others

“were discovered”, and “it is believed that Debtor, Donald A. Gral and Donald J. Gral

bought, sold, and transferred assets to render themselves and their legal entities

temporarily insolvent for the purpose of assisting Debtor to avoid his obligations [to]

the Estate and his creditors.” ECF No. 60, at 12–13, ¶¶8–9. This suggests that the trustee

attached and incorporated the report either to provide historical context for his

counterclaims or, perhaps, because he “has, to some degree, relied on [its] contents as

support for [his] claims.” See Williamson, 714 F.3d at 436.

       Even if the trustee has relied on the report as support for his counterclaims, it

does not save those claims from dismissal. The report, with its exhibits, is 137 pages

long, and it principally contains opinions, not allegations or facts. Incorporating such a

document by reference and relying upon it to substantiate ill-defined claims falls well



            Case 17-02277-gmh        Doc 83    Filed 03/31/20      Page 16 of 20
short of satisfying the federal pleading standards set forth in Federal Rules of Civil

Procedure 8, 9, and 10. “The primary purpose of these rules is to give defendants fair

notice of the claims against them and the grounds supporting the claims.” Stanard v.

Nygren, 658 F.3d 792, 797 (7th Cir. 2011). The trustee has not done that here. Neither the

plaintiffs, against whom the trustee asserts his counterclaims, nor the court can discern

with any specificity what the trustee alleges the plaintiffs have done and why the

plaintiffs’ conduct entitles the estate to relief. See id. at 798 (“[W]here the lack of

organization and basic coherence renders a complaint too confusing to determine the

facts that constitute the alleged wrongful conduct, dismissal is an appropriate

remedy.”); see also United States ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003) (“[E]ven if it were possible to navigate through these papers to a few

specific instances of fraud, why should the court be obliged to try? Rule 8(a) requires

parties to make their pleadings straightforward, so that judges and adverse parties need

not try to fish a gold coin from a bucket of mud. Federal judges have better things to do,

and the substantial subsidy of litigation . . . should be targeted on those litigants who

take the preliminary steps to assemble a comprehensible claim.”); cf. United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles

buried in briefs.”).

       At any rate, the trustee, in opposing dismissal, does not contend (other than,

perhaps, indirectly) that the report fills in his pleading’s factual gaps or focuses its

otherwise hazy assertions. To the contrary, in objecting to dismissal, he repeatedly cites

and quotes his pleading’s allegations without any clear reference to the attached

accounting report. And, as the court ordered on October 16, 2019, the counterclaims

were to “state[] without incorporation by reference all allegations on which [the trustee]

bases his counterclaims.” ECF No. 59. Under these circumstances, the court disregards

the report in assessing the sufficiency of the trustee’s pleading.




            Case 17-02277-gmh         Doc 83    Filed 03/31/20      Page 17 of 20
                                              B

       The remaining question with respect to the trustee’s counterclaims is whether the

court should permit the trustee to amend his pleading. The standard for allowing

amendments is an easy one to satisfy: “The court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2); see Fed. R. Bankr. P. 7015. Yet, even this standard

has its limits, and the court may deny leave to amend where there is a “justifying

reason” to do so, “such as . . . repeated failure to cure deficiencies by amendments

previously allowed”. Foman v. Davis, 371 U.S. 178, 182 (1962).

       The trustee and his predecessors in interest have tried several times and failed

each time to plead any coherent, cognizable claims against the plaintiffs in this

proceeding, despite the court’s descriptions of the deficiencies in their pleadings and

indulgence in permitting the repeated, but ultimately futile, amendment of those

pleadings. This failure persists even though the trustee had access to the examiner’s

report and investigation materials, which included interviews with the debtor and

documents provided by the debtor and the plaintiffs, as well as their creditor-

adversaries. Enough. See Bank of Am., N.A. v. Knight, 725 F.3d 815, 819 (7th Cir. 2013)

(“[I]n court, as in baseball, three strikes and you’re out.”). Dismissal of the trustee’s

counterclaims is with prejudice and without leave to amend.

                                              III

       As explained above, the plaintiffs filed this adversary proceeding for a

declaratory judgment seeking “certainty with respect to the Estate’s potential claims

against them.” ECF No. 1, at 9. By dismissing the trustee’s claims with prejudice, this

end has been achieved. The plaintiffs’ counsel, however, at the argument on the motion

to dismiss the counterclaims, represented that the plaintiffs would continue to seek

adjudication of their request for declaratory relief even if the court were to dismiss the

trustee’s counterclaims with prejudice.

       One problem with continuing this proceeding is that the plaintiffs’ complaint



            Case 17-02277-gmh        Doc 83    Filed 03/31/20     Page 18 of 20
does not allege non-conclusory facts from which the court can reasonably infer that any

plaintiff has a cognizable claim for relief against the bankruptcy estate of Michael Gral.

The complaint describes the twenty plaintiffs, their prepetition claims against Michael

Gral, and the Reverse Alter Ego Action. Then, in a conclusory manner, it alleges that

plaintiffs didn’t receive fraudulent transfers, are not Michael Gral’s alter egos, didn’t

conspire with Michael Gral or others to defraud or injure Michael Gral’s creditors, and

didn’t engage in any inequitable conduct prejudicial to other creditors. Based on these

conclusions, the complaint requests declarations that none of the plaintiffs received

avoidable fraudulent transfers from Michael Gral; that the assets of the entity plaintiffs

are not property of the estate and cannot be made estate property through substantive

consolidation, veil-piercing, or alter-ego claims; that neither Donald A. Gral nor Donald

J. Gral conspired to defraud creditors; and, for those who filed proofs of claim, that their

claims are not subject to equitable subordination and are allowed in the amounts filed.

This is far from sufficient.

       Another problem: even assuming the sufficiency of the complaint, dismissal of

the trustee’s counterclaims with prejudice begs the question, what dispute remains? In

effect, the plaintiffs ask for a judgment declaring that they would succeed in defending

against claims that have not been or can no longer be asserted. Even if this court can

issue such a judgment—an arguably debatable proposition, as the relief requested is, at

this point, all but advisory—why devote the parties’ and the court’s limited resources

toward that end? What more would a declaratory judgment afford the plaintiffs than a

judgment dismissing the trustee’s claims with prejudice? And why would the chapter 7

trustee defend against the plaintiffs’ declaratory claims after the court dismisses the

estate’s claims with prejudice?

       The plaintiffs’ goal can only be to gain some advantage in future litigation

against Michael Gral’s creditors. The Declaratory Judgments Act, 28 U.S.C. §2201,

affords “federal courts unique and substantial discretion in deciding whether to declare



            Case 17-02277-gmh       Doc 83    Filed 03/31/20     Page 19 of 20
the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995); see also Brillhart

v. Excess Ins. Co. of Am., 316 U.S. 491, 494–95 (1942); Envision Healthcare, Inc. v.

PreferredOne Ins. Co., 604 F.3d 983, 986 (7th Cir. 2010). But exercising that discretion to

afford the plaintiffs a forum in which to pursue relief as practically nebulous and

potentially meaningless as the relief they seek here is unfathomable.

       The court will dismiss the plaintiffs’ claims, but as discussed during argument on

the motion to dismiss the counterclaims, and to provide notice of its intent to dismiss

the plaintiffs’ claims, the court will afford the plaintiffs a final opportunity to show that

this proceeding should continue. If they cannot, the court will, in the interest of justice,

abstain from hearing it. 28 U.S.C. §§1334(c)(1) & 2201.

                                                IV

       For these reasons, it is ordered that:

       1.     The trustee’s counterclaims are dismissed with prejudice and without

leave to replead.

       2.     The plaintiffs’ claims are dismissed.

       3.     If the plaintiffs contend that this court should entertain their requests for

declaratory relief, they must file on or before May 1, 2020, (a) an amended complaint

pleading facts with particularity that they allege entitle them to specific declaratory

relief and (b) a memorandum and any other materials supporting their contention that

this court should adjudicate their requests for declaratory relief. If the plaintiffs do not

comply with this filing requirement, the court will enter an order directing entry of

judgment in the plaintiffs’ favor on the trustee’s counterclaims and dismissing the

remainder of the proceeding without prejudice based on the court’s disinclination to

exercise jurisdiction over the plaintiffs’ claims.

                                             #####




            Case 17-02277-gmh         Doc 83     Filed 03/31/20      Page 20 of 20
